                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION


 BAYLEY D. VINSON,                               )   Civil Action No.: 9:18-2727-BHH
                                                 )
                                    Plaintiff,   )
                                                 )
                      v.                         )               ORDER
                                                 )
 COMMISSIONER OF SOCIAL                          )
 SECURITY ADMINISTRATION,                        )
                                                 )
                        Defendant.               )
 ________________________________                )

       This matter is before the Court on Plaintiff Bayley D. Vinson’s complaint filed

pursuant to 42 U.S.C. § 405(g) for judicial review of the Commissioner of Social Security’s

final decision denying Plaintiff’s application for disability insurance benefits under Title II

of the Social Security Act. The record includes the report and recommendation (“Report”)

of a United States Magistrate Judge, which was made in accordance with 28 U.S.C. §

636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a), D.S.C. In the Report, which was filed on

December 3, 2019, the Magistrate Judge recommends that the Court reverse the

Commissioner’s final decision denying benefits and remand for further proceedings.

Attached to the Report was a notice advising the Parties of the right to file written

objections to the Report within fourteen days of being served with a copy. On December

11, 2019, the Government filed a notice stating it does not intend to file an objection. (ECF

No. 22).

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only as to those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the findings and

recommendations of the Magistrate Judge for clear error. Finding none, the Court hereby

adopts and incorporates the Report (ECF No. 21). It is therefore ORDERED that the

Commissioner’s decision denying benefits is reversed. The matter is remanded under

sentence four of 42 U.S.C. § 405(g) for further administrative proceedings.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    Bruce Howe Hendricks
                                                    United States District Judge

December 20, 2019
Charleston, South Carolina




                                                2
